 1   Bountiful Law, PLLC
     4620 200th Street SW, Ste D
 2   Lynnwood, WA 98036
 3   Telephone: (425) 775-9700
     Facsimile: (425) 645-8088
 4

 5
                            IN THE UNITED STATES BANKRUPTCY COURT
 6                         FOR THE WESTERN DISTRICT OF WASHINGTON
 7

 8
     In re:                                              Chapter 11
 9
     V.S. INVESTMENT ASSOC., LLC,                        NO. 20-11541
10

11
                                                         EX PARTE APPLICATION FOR
12                                                       ORDER AUTHORIZING
                                                         EMPLOYMENT OF
13                                                       BOUNTIFUL LAW, PLLC AS LEGAL
                                                         COUNSEL FOR THE ESTATE
14

15
                         Debtor(s).
16

17
              V.S. Investment Assoc., LLC., the debtor-in-possession (“Debtor”) in this Chapter 11
18

19   case apply to this Court, pursuant to 11 U.S.C. Section 1103, for an order authorizing the

20   employment of Bountiful Law, PLLC as legal counsel for the estate.

21            In support of this application, the Debtor respectfully represents:
22
              1.      On May 29th, the Debtor filed a voluntary petition under Chapter 11 of
23
     Title 11 of the United States Code.
24
              2.     The Debtor seeks authority to appoint Bountiful Law, PLLC as legal counsel for
25

26
       Application to Employ
                                                                       Bountiful Law, PLLC
27                                                                    4620 200th St. SW, Ste D
                                                                       Lynnwood, WA 98036
28                                                               (425)775-9700; Fax (425)633-2465



      Case 20-11541-CMA            Doc 14     Filed 06/10/20     Ent. 06/10/20 11:46:16       Pg. 1 of 3
 1   the estate of the case referenced above. Attached to this Application are copies of the
 2   Engagement Letter marked as Exhibit “A”.
 3
            3.      The professional services that Bountiful Law, PLLC will render include:
 4
                    a.   Assisting the Debtor in the investigation of the financial affairs of the estate;
 5
                    b.   Providing legal advice and assistance to the Debtor with respect to matters
 6

 7                       relating to this case and creditor distribution;

 8                  c.   Preparing all pleadings necessary for proceedings arising under this case; and

 9                  d.   Performing all necessary legal services for the estate in relation to this case.
10
            4.      Bountiful Law, PLLC will charge its standard rate, more specifically rendered
11
     will be billed at: $350.00 per hour for Lawrence Blue, $300.00 per hour for Brad Puffpaff,
12
     $200.00 per hour for contract attorneys, $125.00 an hour for paralegal fees, and legal secretary
13
     fees at $75.00 an hour for services rendered and will seek reimbursement for costs and expenses
14

15   incurred in relation to representation of the estate.

16          5.      As stated in the concurrently filed Declaration of Brad L. Puffpaff,
17   Bountiful Law, PLLC believes that it and its attorneys (a) do not hold or represent any interest
18
     adverse to the interests of the estate, and (b) are disinterested persons within the meaning of 11
19
     U.S.C. Section 101.
20
            6.      Bountiful Law, PLLC received a combined $8,000.00 retainer from V.S.
21

22   Investments Assoc., LLC., that is currently held in trust, to pay for post-petition services. The

23   funds will be applied only after the approval of a fee application following notice and a hearing.

24   Subject to Court approval, the Debtor may augment the amount held in trust as necessary to pay
25   ongoing fees as approved by the Court. Bountiful Law, PLLC will submit further interim and
26
       Application to Employ
                                                                       Bountiful Law, PLLC
27                                                                    4620 200th St. SW, Ste D
                                                                       Lynnwood, WA 98036
28                                                               (425)775-9700; Fax (425)633-2465



      Case 20-11541-CMA           Doc 14      Filed 06/10/20     Ent. 06/10/20 11:46:16        Pg. 2 of 3
 1   final applications for compensation and reimbursement in accordance with all orders of the Court
 2   and other applicable laws and rules.
 3
             7.         Bountiful Law, PLLC does not hold a pre-petition claim against the Debtor, and
 4
     does not hold an administrative claim for the bankruptcy preparation performed immediately
 5
     prior to filing.
 6

 7           8.         This application is supported by the Declaration of Brad L. Puffpaff filed

 8   herewith.

 9           BASED on the foregoing, the Debtor respectfully requests the Court’s authorization to
10
     appoint and employ Bountiful Law, PLLC as interim counsel for the estate, subject to approval
11
     of any post-petition retainers and subject to final approval of the application after notice and a
12
     hearing.
13
             Dated this 10th day of June 2020.
14

15                                            V.S. Investment Assoc., LLC.

16                                            /S/ Valentin Stelmakh____________________________
                                              Valentin Stelmakh, Member
17

18
     Submitted by:
19
     /s/ Brad L. Puffpaff
20   WSBA No. 46434
21

22

23

24

25

26
       Application to Employ
                                                                        Bountiful Law, PLLC
27                                                                     4620 200th St. SW, Ste D
                                                                        Lynnwood, WA 98036
28                                                                (425)775-9700; Fax (425)633-2465



      Case 20-11541-CMA              Doc 14    Filed 06/10/20     Ent. 06/10/20 11:46:16       Pg. 3 of 3
